Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 21, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, a legal secretary, submitted a written ultimatum to her employer, stating that she would resign if she did not receive, among other demands, an $80 per week salary increase. Claimant testified at the hearing that she met with the employer’s managing partner the following week and was allowed to withdraw her resignation. The managing partner testified that, at the meeting in question, claimant was informed that her demands would not be met and that her resignation was accepted. When claimant nonetheless returned to work on the next business day, the employer informed her that although she would be paid for that day’s work, her resignation had been accepted.
Substantial evidence supports the ruling of the Unemployment Insurance Appeal Board that claimant left her employment under disqualifying circumstances. Dissatisfaction with one’s salary does not constitute good cause for leaving employment (see, Matter of Kilgallen [Sweeney], 222 AD2d 832, 833). *813The disparity between claimant’s testimony and that of the employer regarding the events that led to claimant’s resignation created an issue of credibility for resolution by the Board (see, Matter of Cattan [French & Eur. Pubis.—Hudacs], 187 AD2d 858).
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.